Citation Nr: 0935296	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-29 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The Veteran had active duty service from November 1968 to 
November 1972 and from January 1973 to January 1990.  The 
Veteran died in May 2002.  The appellant is the Veteran's 
surviving spouse.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was previously before the Board in March 2009, at 
which time the Board  requested a medical opinion from a VHA 
specialist in hematology and oncology.  
The VHA medical opinion was returned to the Board in June 
2009.  In July 2009, the Board sent the appellant a copy of 
the medical opinion.  The Board sent the appellant a letter 
advising her of her right to submit additional evidence and 
to have any additional evidence reviewed by the agency of 
original jurisdiction.  

The appellant submitted additional evidence and a medical 
opinion response form in August 2009.  The appellant elected 
to have this case remanded to the RO for consideration of the 
additional evidence.  A remand is therefore necessary so that 
the RO may review this evidence and, if the claim remain 
denied, include such evidence in an SSOC.  38 C.F.R. § 
20.1304 (2008).







Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim of 
entitlement to service connection for the 
cause of the Veteran's death, taking into 
account all of the relevant evidence 
received since the July 2005 SSOC.  If the 
claim remains denied, an SSOC should be 
furnished to the appellant and her 
representative. The case should then be 
returned to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




